Citation Nr: 0603765	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-20 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) non-service-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 27, 1973, to 
February 26, 1974.  His separation document, DD Form 214, 
indicates the he had 22 days of "time lost" during service.  
The Board notes the 22 days of lost time are central to the 
issue before us, and will be discussed in further detail 
below.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claim for 
entitlement to non-service-connected pension benefits.

The veteran was scheduled to testify before a Member of the 
Board at the RO via videoconference in October 2005; however, 
the veteran withdrew his request for the hearing.  


FINDINGS OF FACT

1.  The veteran's DD Form 214 shows the veteran served on 
active duty from November 27, 1973, to February 26, 1974, 
which totals 92 days.  

2.  The veteran served during the Vietnam era, and received 
an honorable discharge.  

3.  The DD Form 214 also indicates that the veteran had 22 
days of lost time.  No clarifying information was provided.

4.  The veteran's service records, including his DA Form 20, 
personnel records, and leave and earnings statements, do not 
refer to or account for the 22 days of lost time indicated on 
the DD Form 214.  

5.  The service department has not certified the veteran had 
22 days of lost time, but has instead indicated that the 
dates of time lost are not a matter of record.

CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for basic eligibility for VA non-
service-connected pension benefits have been met.  38 
U.S.C.A. §§ 101(2), 1521, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.16, 3.102, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that, in January 1974, a Medical 
Board determined the veteran was medically unfit for service 
due to a right lower extremity disability that had existed 
prior to service.  The veteran underwent a separation 
examination in January 1974 and, in a statement dated 
February 6, 1974, he indicated there had been no change in 
his medical condition since his separation examination.  

The veteran filed a claim for compensation or pension in May 
1982.  In a written statement, dated April 1982, the veteran 
stated he had injured his right ankle during a drill exercise 
in September 1973 and was on crutches for 40 days.  He stated 
he re-injured his ankle during active service and was put on 
limited duty before subsequently being discharged.  

In preparing to adjudicate the veteran's claim, the RO noted 
that he had three months of active duty with 22 days of lost 
time, and requested additional information from the service 
department in order to verify whether he was eligible to 
receive non-service-connected pension benefits.  In January 
1983, the RO received a response from the service department 
which indicated that the dates of the lost time were not a 
matter of record.  The RO also received two morning reports, 
dated February 1974.  One morning report is essentially 
illegible, and the other does not refer to any lost time or 
provide any assistance in accounting for the apparent 22 days 
of lost time.

In March 1983, the RO denied entitlement to non-service-
connected disability pension benefits, noting the veteran did 
not have at least 90 days of honorable wartime service.  

In June 1983, the veteran submitted a notice of disagreement 
(NOD) in which he stated that, after he injured his ankle the 
second time, he was placed in a barracks for people waiting 
for discharge, for about three weeks.  He stated he was sent 
home on leave on February 1, 1974, and, while at home, he 
received his discharge papers.  In June and July 1983, the RO 
sent the veteran correspondence in conjunction with his 
appeal, but the letters were returned marked 
"undeliverable."  No additional development was taken in 
conjunction with this claim.  

Most recently, the veteran initiated a formal claim for 
compensation or pension in August 2001.  

In November 2001, the RO issued a rating determination which 
denied entitlement to non-service-connected pension benefits, 
noting the veteran did not serve on active duty for 90 days.  
The RO also noted he was not, or would not have been, 
discharged for a service-connected disability.  

The veteran submitted a timely NOD in November 2001.  In an 
effort to explain the 22 days of lost time, the veteran 
stated he was on terminal leave living with his father in 
Fontana, California.  He explained that he did not meet the 
physical standards for retention in service and was given 
orders to go home and wait for his official discharge.  

In November 2002, the RO issued a statement of the case (SOC) 
which continued the denial of the veteran's claim for non-
service-connected pension benefits, noting that the veteran's 
morning reports show he was assigned to Company C, 2nd 
Battalion, 3rd Brigade, at Ft. Ord on February 6, 1974, and 
was still so assigned on February 26, 1974, when he was 
discharged from active duty.  

In December 2002, the veteran perfected his substantive 
appeal to the Board and requested a Travel Board hearing.  He 
suggested that his active duty pay records and the records at 
the correctional facility at Ft. Ord, California be checked.  
He contended that, since there are no records in the 
evidentiary record which resolve the issue of the 22 lost 
days, he should be granted eligibility for pension benefits 
based on the benefit-of-the-doubt doctrine.  

In May 2003, the RO requested the veteran's personnel and 
Army pay records, and also requested that the records of the 
correctional facility at Ft. Ord be checked.  The RO received 
a response in July 2003 which indicated there was no evidence 
found of dates of confinement of the veteran in the stockade 
at Ft. Ord, California.  The RO also received leave and 
earnings statements for December 1973 and January 1974, and 
was advised there were no additional statements on file.  
Both statements show the veteran had no lost leave during 
those months.  The January 1974 leave and earnings statement 
contains a note which states the veteran had 18 days of 
absentee leave in December 1973, one day of absentee leave in 
January 1974, and one day of duty leave in January 1974.  No 
additional information is provided as to the circumstances of 
the leave noted on the January 1974 statement.  The veteran's 
personnel records show he completed specialized training on 
February 8, 1974, but otherwise only document the veteran's 
enlistment in November 1973, basic combat training in 
December 1973, and honorable discharge in February 1974.  

In September 2005, the veteran was notified that his Travel 
Board hearing was scheduled for October 2005 at the RO; 
however, the veteran cancelled his request for a hearing.  
His representative submitted a statement, dated October 2005, 
in which he argued that, while it is unclear about the 
circumstances regarding the lost time, the veteran contends 
it was conduct which was authorized.  The representative also 
argued that the veteran had a "service related" disability 
at the time of his discharge which was aggravated by service.  
In this regard, the representative stated it has not been 
sufficiently proven that the veteran's disability, for which 
he was discharged, underwent the usual progression and, 
therefore, a medial opinion should be requested.  The 
veteran's representative also stated the veteran was 
homeless.  In this regard, the Board notes the record 
contains evidence that the veteran was homeless in August 
2001.  However, in October 2001, the veteran submitted a 
change of address form providing a new address where he could 
be reached.  All subsequent correspondence was sent to that 
address, including the notice of hearing sent in September 
2005, and was not returned as undeliverable.  

In January 2006, the veteran's representative submitted a 
Written Brief Presentation to the Board, wherein she states 
the information on the DD Form 214 is inconsistent with the 
veteran's DA Form 20 and discharge code.  The representative 
stated that the veteran's DA Form 20 does not show any 
indication of lost time or adverse action.  The 
representative also stated the November 2002 SOC indicates 
the veteran's morning reports show he was still at Ft. Ord on 
February 26, 1974, when he was discharged, and therefore 
implies the veteran did not have any lost time.  She also 
argued there may be a discrepancy in the DD Form 214 because 
there is no evidence of confinement during the 22 lost days.  
The representative argued that, based upon VA's inability to 
certify the dates of lost time, combined with the conflict 
between the DD Form 214 and DD Form 20, the benefit of the 
doubt should be given to the veteran.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Given the fully favorable decision as to basic eligibility, 
discussed below, the Board finds that any issue with regard 
to the timing or content of the VCAA notice provided to the 
veteran represents harmless error.

III.  Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2005).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2005).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2005).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.203 (2005).  

A claimant for VA pension benefits meets the necessary 
service requirements if there is sufficient evidence that he 
served in active military, naval, or air service under one of 
the following conditions: (i) for 90 days or more during a 
period of war; (ii) during a period of war, if he was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, he had such a service- 
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability; (iii) for a period of 90 consecutive days or 
more, if such period began or ended during a period of war; 
or (iv) for an aggregate of 90 days or more in two or more 
separate periods of service, during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(iii) (2005).

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying such service.  See 38 
C.F.R. § 3.203 (2005); see also Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992) (holding that findings of a United 
States service department verifying a person's service are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces).

In this case, the veteran's military service records show he 
entered active service on November 27, 1973, and was 
discharged from active service on February 26, 1974.  No 
other military service has been reported for the veteran.  
Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period; or (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases.  38 U.S.C.A. § 101(29) (West 2002); 38 
C.F.R. § 3.2(f) (2005).  The Vietnam era is a period of war.  
See 38 U.S.C.A. § 101(11) (West 2002).  Therefore, it is 
clear that the veteran served during a period of war.  
Therefore, the present claim hinges upon whether the veteran 
served on active duty for the requisite amount of time, i.e., 
90 days.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(iii).

As noted, his discharge document shows that veteran served on 
active duty from November 27, 1973, to February 26, 1974, 
which totals 92 days.  However, that DD Form 214 indicates he 
had 22 days of lost time.  The DD Form 214 does not provide 
an explanation as to nature of the lost time, and does not 
specify what dates correspond to the lost time.  The Board 
also notes there is no other evidence in the record that 
provides this information.  

The veteran has continuously disagreed with the indication 
that he had 22 days of lost time.  In an effort to explain to 
the 22 days of lost time, the veteran stated that, due to a 
right leg disability (which is not in issue in the present 
decision), he was given orders to go home to and wait for his 
official discharge, and that when he was on terminal leave 
living with his father in Fontana, California, he received 
his discharge papers in the mail.  

The Board notes the veteran's service records do not provide 
any explanation or clarification as to the 22 days of lost 
time reported on his DD Form 214.  In this regard, the Board 
notes that the service department indicated the dates of time 
lost were not a matter of record.  In addition, the veteran's 
service records, including his DD Form 214 and personnel 
records, contain no reference to any lost time and provide no 
assistance in accounting for the 22 days of lost time 
reported.

In addition, although the RO indicated, in the November 2001 
SOC, that the veteran's morning reports show he was still at 
Ft. Ord at the time of discharge, we are unable to decipher 
the contents of one of the morning reports, and the other 
morning report does not provide any additional assistance in 
verifying the 22 days of lost time.  The Board does note the 
veteran's leave and earnings statement for January 1974 shows 
he had 18 days of absentee leave in December 1973, one day of 
absentee leave in January 1974, and one day of duty leave in 
January 1974.  However, because the leave reported on the 
January 1974 statement totals 20 days, the Board is not 
convinced it corresponds to the 22 days of lost time reported 
on the DD Form 214.  

The Board notes the veteran's DA Form 20 contains a section 
for time lost under 10 U.S.C.A. § 972, but does not include a 
reference to any days counted as lost time while the veteran 
was on active duty.  In this regard, the Board notes that, 
according to Administrator's Decision No. 724, Veterans 
Administration (Oct. 9, 1946), in computating periods of 
active service for pension purposes, time lost through other 
than unauthorized absences, including time lost through use 
of drugs or alcoholic liquor or through disease or injury 
which is the result of the veteran's own misconduct, should 
be not excluded in such computation.  The decision also 
delineated certain periods which should be excluded from 
computating periods of active duty, including time under 
arrest, time for which the soldier was determined to have 
forfeited pay by reason of absence without leave, and time 
spent in desertion or while undergoing sentence of court 
martial.  See also 38 C.F.R. § 3.15(2005).  The Board notes 
that records for the stockade at Ft. Ord, California show no 
evidence of the veteran being confined at the Ft. Ord 
stockade.  Likewise, the veteran's service records do not 
indicate any lost time due to the veteran's being under 
arrest, absent without leave, deserted, or under the sentence 
of a court marital.  

Since the service department has been unable to certify the 
22 days of lost time on the veteran's DD Form 214, and since 
there is no additional evidence in the record which clarifies 
the 22 days of lost time, the Board finds that the evidence 
is in approximate balance as to the veteran's claim for basic 
eligibility for non-service-connected pension benefits.  For 
the veteran to be successful in his appeal, he needs to show 
only that it is at least as likely as not that he served 
ninety days on active duty.  See 38 U.S.C.A. § 5107 (West 
2002).  Here, we believe that standard has been met.  The 
Board does recognize that the veteran's DD Form 214 indicates 
he had 22 days of lost time, and we are mindful that findings 
of the United States service department verifying a person's 
service are binding on the VA for purposes of establishing 
service.  See Duro, 2 Vet. App. at 532 (1992).  However, in 
this case, the service department has been unable to verify 
or explain  the 22 days of lost time reported on the 
veteran's DD Form 214.  

In evaluating this claim, the Board finds probative that the 
service department indicated that the dates of lost time were 
not a matter of record and that no other service record, 
including the veteran's DA Form 20, contains a reference to 
the 22 days of time lost.  The Board has carefully reviewed 
the evidence of record, and finds there is no evidence which 
clarifies or accounts for the 22 days of lost time.  Without 
such verification, the Board finds the benefit-of-the-doubt 
doctrine applies and, therefore, finds the veteran served for 
92 days during a period of war.

In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the 
preponderance of evidence is not against finding in favor of 
the appellant.  Therefore, without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that the veteran has basic 
eligibility for non-service-connected disability pension.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER


The appellant has basic eligibility for Department of 
Veterans Affairs (VA) non-service-connected disability 
pension benefits, and to this extent the appeal is granted.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


